Citation Nr: 9904031	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD) with depression, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970, and from October 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in September 1997, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
October 1997.  The veteran testified at a personal hearing at 
the RO in November 1997. 


FINDING OF FACT

The veteran's service-connected PTSD with depression is 
manifested by panic attacks on average of once per week, 
irritability, sleep impairment, hypervigilance and startle 
response more nearly approximating social and industrial 
impairment which is more than moderate, but less than rather 
large. 


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for 
the veteran's service-connected PTSD with depression have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, and Code 9411 (1996) and Codes 9411, 9440 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a December 1996 rating 
decision which granted entitlement to service connection for 
PTSD with depression and assigned a 10 percent rating 
effective June 28, 1996.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
After reviewing the record which includes VA outpatient 
treatment reports and reports of VA examinations in October 
1996 and January 1998, the Board finds that the record allows 
for equitable resolution of the veteran's appeal and that no 
further action is required to meet the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(b). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board notes here that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (to be codified at 38 C.F.R. §§ 4.125-4.130).  Where 
the law or regulations change while a case is pending, 
however, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Review of the 
record reveals that the RO has duly considered the veteran's 
claim in light of the regulatory changes dealing with the 
pertinent rating criteria effective November 7, 1996, as well 
as under the applicable regulations in effect when the 
veteran's claim was filed.

Under Diagnostic Code 9411 as in effect prior to November 7, 
1996, (hereinafter the "old criteria"), a 0 percent rating 
is for application where there are neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  A 10 
percent rating is for application where there are less than 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The Board observes here that in a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" as used under the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  

Under the version of Diagnostic Code effective November 7, 
1996, (hereinafter the "new criteria"), a zero percent 
rating is warranted where PTSD with depression has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress; 
or, symptoms are controlled by continuous medication.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

After reviewing the evidence in light of both the old and the 
new rating criteria, the Board believes that the veteran's 
psychiatric disability picture attributable to his service-
connected PTSD with depression more nearly approximates the 
criteria for a 30 percent rating under the old criteria.  In 
this regard, the Board notes that both the October 1996 and 
the January 1998 VA examinations show impairment in the 
ability to establish or maintain wholesome relationships with 
people.  The examiners have described the veteran as isolated 
with very little, if any, regular social life.  It appears 
that the veteran's service-connected disability results in 
avoidance behavior.  While not controlling per se, the Board 
observes that the examiner who conducted the October 1996 VA 
examination commented that there was definite impairment in 
the veteran's ability to function socially and industrially.  
The record also includes various lay witness statements which 
also show difficulty socially and occupationally, including 
evidence regarding excessive use of sick leave in the past 
which the veteran told a VA examiner was due to stress.  

The Board recognizes that the report of the most recent VA 
examination in January 1998 suggests that the veteran's 
psychiatric status may be improving.  In this regard, the 
examiner noted that the veteran denied depression although 
significant depressed mood was noted in previous documents.  
The examiner also commented that the veteran's concentration 
and memory appeared normal.  It was also noted that the 
veteran was no longer as irritable or angry as his history 
suggested.  However, while the record does suggest some 
improvement, it was again noted at the January 1998 VA 
examination that the veteran had very little social life and 
continued to experience some sleep disturbance, 
hypervigilance and startle response.  Moreover, the veteran 
has offered testimony as to his restricted social life and 
loss of interest in past hobbies and activities.  Under the 
circumstances, the Board is of the opinion that, with all 
reasonable doubt resolved in the veteran's favor, his overall 
psychiatric disability picture more nearly approximates the 
old criteria for a 30 percent rating.  Accordingly, a 30 
percent rating is warranted.  38 C.F.R. § 4.7.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent under either 
the old or the new criteria.  While testing at the time of 
the October 1996 VA examination revealed moderate to severe 
depression, the Board also notes that the veteran's Global 
Assessment of Functioning (GAF) scale score was reported to 
be "65" at the time of the October 1996 examination and 
"55-60" at the time of the January 1998 examination.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 61-70 rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  The reported scores argue 
against a finding of considerable impairment so as to warrant 
assignment of a rating in excess of 30 percent under the old 
criteria.  Moreover, as discussed above, the more recent VA 
examination suggests some actual improvement, and the Board 
notes here that VA outpatient treatment reports also show 
that the veteran's disability is more than moderate, but less 
than rather large.

The preponderance of the evidence is also against entitlement 
to a rating in excess of 30 percent under the new criteria.  
There is no persuasive evidence that any of the criteria 
listed for the next higher rating of 50 percent have been 
met.  While the veteran reported that he suffered panic 
attacks one to two times per week, he also reported the he is 
often able to prevent such episodes by focusing on various 
activities.  There does not appear to be any persuasive 
evidence to support a finding of panic attacks more than once 
a week. Further, the medical evidence does not show 
impairment of memory, concentration and speech, nor is there 
any persuasive evidence of impaired judgment, difficulty in 
understanding complex commands, impaired abstract thinking or 
disturbances of motivation or mood.  At the January 1998 
examination, the veteran's affect was described as 
appropriately bright, speech rate and latency was normal and 
speech content coherent and well-organized.  The veteran 
denied current or recent depressed mood.  

In sum, the Board recognizes the veteran's continuing 
problems with sleep disturbance, restricted social life, 
irritability and startle response related to his PTSD with 
depression.  However, the evidence supports a finding that 
assignment of a 30 percent rating under the old criteria 
would fully reflect consideration of his symptomatology as 
shown by the evidence of record.  The preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent at this time.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a more favorable 
resolution of the veteran's appeal. 


ORDER

Entitlement to a 30 percent rating for PTSD with depression 
is warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

